Citation Nr: 1756359	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for dizziness, to include as secondary to service-connected PTSD with TBI.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD with TBI.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for double vision, to include as secondary to service-connected PTSD with TBI.

5.  Entitlement to service connection for paresthesias.

6.  Entitlement to service connection for lung disability.

7.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar spine disability.

8.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.  He has received the Purple Heart Medal and Combat Action Ribbon.  He has served in Vietnam and at Camp Lejeune.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 and June 2013 rating decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of service connection for dizziness, double vision, headaches, low back, cervical spine, lung, and paresthesias are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied service connection for low back disability.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal the decision.  

2.  New and material evidence has been received since the March 1981 rating decision which denied service connection for low back disability.    


CONCLUSIONS OF LAW

1.  The March 1981 rating decision denying service connection for low back disability is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the March 1981 rating decision is new and material and the claim of entitlement to service connection for low back disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Here, there are additional diagnoses of the lumbar spine since the prior denial.  A May 2014 treatment record found old diskitis at L4-L5, in addition to DJD.  A March 2012 private treatment record found of the low back dextroscoliosis, disk bulge, foraminal protrusion and stenosis.  An August 2015 private treatment record found lumbar spondylosis.  A January 2010 private treatment note reflects lumbosacral radiculitis/ neuritis and herniated nucleau pulposus/ interv. disc disorder.  This medical evidence is new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim for service connection for low back disability.  The appeal is granted to that extent only.


REMAND

Records

The Veteran's June 2014 NOD states that the Veteran has been unemployed since 2010, and indicates that VA has failed to request SSA records.  As SSA records seem to have been identified, remand is warranted for association of the records with the claims file.

Further, an October 2015 statement states that new evidence in regard to the claims have been developed in Tennessee and Kentucky.  A May 2016 statement states that the Veteran moved from Phoenix, Arizona, to Memphis, Tennessee, then Corinth, Mississippi, and has received treatment through the VAMC facilities in Mississippi
and Tennessee.  As VA treatment records from Kentucky and Mississippi have not been associated with the claims file, the AOJ is requested to ensure there are no outstanding VA treatment records to be associated with the claims file.

An additional statement reflects that the Veteran has been treated at the Magnolia Regional Health Center.  These private treatment records should also be obtained.

Lumbar and Cervical Spines and Paresthesias

The Veteran appeared for a VA examination as to the low back in April 2014.  This examination is located in the Virtual VA file.  The examiner found lumbar DJD.  The examiner stated that lumbar DJD is unlikely related to service, as in service the Veteran suffered thoracic strain, not located in the low back, and lumbar DJD is very common and multifactorial with aging population.  The examiner stated that the lumbar DJD is unlikely related to any back sprains that occurred in 1970's.

Importantly, the Veteran has service in combat, and lay statements of combat Veterans are given particular weight.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran in this case endured in part two instances where he was "blown up."  In this case the VA examiner did not adequately consider the Veteran's lay statements.  An addendum opinion is requested in which the examiner considers and discusses the Veteran's spinal conditions and the likelihood they are related to his combat experience, including surviving two explosions.

Further, the examiner should consider additional diagnoses of record.  A May 2014 treatment record finds old diskitis at L4-L5, in addition to DJD.  A March 2012 private treatment record finds of the low back dextroscoliosis, disk bulge, foraminal protrusion and stenosis.  An August 2015 private treatment record found lumbar spondylosis.  A January 2010 private treatment note reflects lumbosacral radiculitis/ neuritis and herniated nucleau pulposus/ interv. disc disorder.

The examiner should also consider potential note of traumatic injury as reflected by the Veteran's treating physician from January 1977 to May 1980, for cervical and lumbar spines.  The examiner in October 1980 stated that the Veteran had severe pain due to traumatic spinal flexion-extension injuries, for which usual sequel of increased osteo-arthritic changes may occur at a later date.  That examiner stated that because of the severe ligament damage and large number of osseous misalignments, there was possibility of future degeneration and arthritic changes.

As such, an addendum medical opinion is requested as to the low back.

In addition, a  November 2016 VA examination found that paresthesias is present in the lower extremities and likely related to the Veteran's spinal condition.  There was possible cervical radiculopathy present.

The issue of service connection for paresthesias is therefore deferred pending resolution of the service connection for back claims.

A VA examination should also be conducted as to the cervical spine, as such exam is not of record.  The record reflects, as discussed above, possible, current diagnosis of the cervical spine and medical treatment in the 1970s for cervical spine.

Dizziness, Headaches

The May 2013 VA examiner based a negative nexus opinion in regard to dizziness and headaches as a TBI residual on the basis that the Veteran did not report dizziness and headaches during prior exams.  As this opinion is requesting outstanding records which may relate to the Veteran reporting his symptoms, decision on these matters is deferred.

Double Vision

The Veteran appeared for a VA examination in November 2016 in which the examiner found no diagnosis of an eye condition.  

A VA treatment record reflects that the Veteran complained of floaters and blurred vision in September 2014.  In the Veteran's July 2012 TBI exam, the Veteran stated that during service, after surviving an explosion, he had difficulty shooting from the left eye.  A June 2012 VA treatment record stated that the Veteran has a chronic floater in his left eye since Vietnam and this is present.  The Veteran at that time reported blurred vision.

An addendum opinion is required to consider this evidence with the Veteran's lay statements, in determining whether there is present diagnosis of the eye relating to combat service.

Lung

STRs reflect that the Veteran was treated during service for flu-like symptoms, and the Veteran's October 2017 statement indicates that the Veteran has a lengthy history of issues with bronchitis.  December 2004, February 2005, January 2006, and May 2009 private treatment notes reflect diagnosis of bronchitis.  June 2005, January 2008, and February 2010 private treatment notes reflect recurrent bronchitis.  The Veteran has also indicated that during service he breathed jet fuel fumes which he believes caused current respiratory problems.  An addendum opinion is requested, as requested by the Veteran, for an opinion as to whether the Veteran suffers from chronic bronchitis or another respiratory condition stemming from service, to include exposure to jet fuel fumes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on the application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  All records received must be added to VBMS.

2.  Associate all outstanding VA treatment records with the claims file, to include from Kentucky and Mississippi VA facilities.

3.  Seek authorization from the Veteran to associate outstanding private treatment records with the claims file, in particular from Magnolia Regional Health Center.

4.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the cervical and lumbar spine.  The entire electronic claims file must be reviewed by the examiner.  

The examiner is asked to address:

(a)  Whether it at least as likely as not (50 percent or greater probability) that the currently any cervical spine disability, to include cervical spine radiculopathy, was caused by the Veteran's combat service, to include surviving two explosions.

(b)  Whether it at least as likely as not (50 percent or greater probability) that the currently any lumbar spine disability, to include lumbar DJD, and any diagnoses found in treatment records, including diskitis, dextroscoliosis, disk bulge, foraminal protrusion, stenosis, lumbar spondylosis, and lumbosacral radiculitis/ neuritis and herniated nucleau pulposus/ interv. disc disorder, was caused by the Veteran's combat service, to include surviving two explosions.

(c)  The examiner should also consider potential note of traumatic injury as reflected by the Veteran's treating physician's notes, from January 1977 to May 1980, for cervical and lumbar spines.  The examiner at that time stated that the Veteran had severe pain due to traumatic spinal flexion-extension injuries, for which usual sequel of increased osteo-arthritic changes may occur at a later date.  That examiner stated that because of the severe ligament damage and large number of osseous misalignments, there was possibility of future degeneration and arthritic changes.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

5.  Send the Veteran's claims file for an addendum opinion as to his eye disability.  Examination of the Veteran is at the examiner's discretion.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability, to include left eye floater, was caused by or etiologically related to combat service, in particular, surviving explosions, in light of the Veteran's statements that he has suffered floaters and blurred vision in the left eye since.

(b)  Please specifically address the following evidence of record.  VA treatment records reflect that the Veteran complained of floaters and blurred vision in September 2014.  In the Veteran's July 2012 TBI exam, the Veteran stated that during service, after surviving an explosion, he had difficulty shooting from the left eye.  A June 2012 VA treatment record stated that the Veteran has a chronic floater in his left eye since Vietnam and this is present.  He reported blurred vision.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

6.  Send the Veteran's claims file for an addendum opinion as to his lung disability.  Examination of the Veteran is at the examiner's discretion.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran suffers from any diagnosis of his lungs, to include asthma, COPD, reactive airway disease, bronchitis, and pneumonia, relating to exposure to jet fuel and fumes during active service.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran suffers from chronic bronchitis relating to active service.

(c)  Please specifically address the STRs which reflect that the Veteran was treated for symptoms which he indicates may have been bronchitis in July 1969.  

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

7.  When the above has been completed, the case should again be reviewed by the RO or the AMC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


